Order filed January 23, 2012




                                             In The
                        Fourteenth Court of Appeals
                                   ____________
                                NO. 14-10-00759-CV
                                   ____________
                        CONNIE VASQUEZ HARRISON, Appellant
                                        V.
                        CLIFFORD LAYNE HARRISON, Appellee

                           On Appeal from the 311th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2006-68864

                                          ORDER

        The clerk’s record was filed January 7, 2011. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain correct docket sheet.

        The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before February 01, 2012, containing corrected docket sheet.

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                      PER CURIAM